ICJ_007_Asylum_COL_PER_1949-12-17_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE COLOMBO-PERUVIENNE
RELATIVE AU DROIT D’ASILE

ORDONNANCE DU 17 DECEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

COLOMBIAN-PERUVIAN
ASYLUM CASE

ORDER OF DECEMBER 17th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit:

« Affaire colombo-péruvienne relative au droit d’asile,
Ordonnance du 17 décembre 1949 :
.C. I. J. Recueil 1949, p. 267.»

This Order should be cited as follows :

“‘Colombian-Peruvian asylum case, Order of December 17th, 1949 :
I. C. J. Reports 1949, p. 267.”

 

N° de vente :
Sales number 29

 

 

 
267

INTERNATIONAL COURT OF JUSTICE

1949
December 17°
General List

No. 7
YEAR 1949

Order made on December 17th, 1949

COLOMBIAN-PERUVIAN
ASYLUM CASE

The President of the International Court of Justice,
Having regard to Article 48 of the Statute,
Having regard to Articles 37 and 38 of the Rules of Court,

Having regard to the Order made by the Acting President of the
Court on October 20th, 1949, to determine the procedure in the
dispute between the Republic of Colombia and the Republic of
Peru (rights of asylum case),

Whereas on December 13th, 1949, the Agent of the Government
of Colombia has asked that the time-limit for the presentation of
this Government’s Memorial, which had been fixed by said Order to
December 30th, 1949, be extended to January the 15th, 1950;

Whereas the Agent of the Peruvian Government has declared
on December 14th that he had no objection to this request ;

Whereas, to ensure a good administration of justice, it is neces-
sary not to delay the settlement of this dispute ;

Decides :

(I) to postpone to the following dates the time-limits fixed by
the Order of the Acting President of the Court of October 2oth, 1949,
for the presentation of the Memorial and the Counter-Memorial :

4
ORDER OF I7 XII 49 (ASYLUM CASE) 268

for the Memorial of the Government of the Republic of Colombia :
to Tuesdav, January roth, 1950;

for the Counter-Memorial of the Government of the Republic of
Peru : to Tuesday, March 2ist, 1950 ;

(2) to maintain the dates fixed by the said Order for the pres-
entation of the Reply and the Rejoinder, namely :

for the Reply of the Government of the Republic of Colombia :
to Thursday, April 20th, 1950 ;

for the Rejoinder of the Government of the Republic of Peru:
to Tuesday, May 30th, 1950.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this seventeenth day of
December, one thousand nine hundred and forty-nine, in three
copies, one of which will be placed in the archives of the Court
and the others transmitted to the Governments of the Republic
of Colombia and of the Republic of Peru respectively.

(Signed) J. BASDEVANT,
President

(Signed) E. HAMERO,
Registrar

Ut
